Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION

Notice to Applicants
This communication is in response to the response filed on 04/07/2021.
Claims 1-20 are under examination.


Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner's statement of reasons for allowance:  This communication warrants No Examiner's Reason for Allowance, applicant's reply make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule 37 CFR 1.104(e). Specifically, applicant’s arguments filed on 04/07/2021 are persuasive, as such the reasons for allowance are in all probability evident from the record and no statement is deemed necessary (see MPEP 1302.14).
Any comments Applicants considers necessary must be submitted no later than the payment of the Issue Fee and to avoid processing delays, should preferable accompany the Issue Fees. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance". In event of any post-allowance papers (e.g. IDS, 312 amendment, petition, etc.), Applicant is exhorted to mail papers to the Production Control branch in Publications or faxed to post-allowance papers correspondence branch at (703) 308-5864 to expedite issuing process or call PUB's Customer Service if any questions at (703) 305-8497.



Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure: 
US 20160212118 A1		System and Method for Visualizing Data Sharing Arrangements for an Organization
US 20190245860 A1		SYSTEM FOR AUTHORISING DATA ACCESS
US 20020103734 A1		Method and apparatus for managing publication and sharing of data
US 20190166112 A1		PROTECTING AGAINST MALICIOUS DISCOVERY OF ACCOUNT EXISTENCE
US 20080045189 A1		METHOD OF SHARING INFORMATION IN MOBILE TERMINAL USING LOCAL WIRELESS COMMUNICATION
US 20150128287 A1		Dynamic De-Identification And Anonymity
US 20110209138 A1		Method and System for Sharing Data Between Software Systems
US 20180144153 A1		PROVIDING USER CONTROL OF SHARED PERSONAL INFORMATION
US 20180288174 A1		Data Transfer, Over Session or Connection, and Between Computing Device and One or More Servers for Transmitting Data to a Third Party Computing Device
US 8307427 B1		System for tracking data shared with external entities

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON CHIANG whose telephone number is (571)270-3393.  The examiner can normally be reached on 9 AM to 6 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynn Feild can be reached on (571) 272-2092.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON CHIANG/Primary Examiner, Art Unit 2431